 McKINNEY AVENUE REALTY COMPANY547Our colleagues seem to view a retail store as bearing the hallmarkof local enterprise.Perhaps that was so in a bygone day; but exceptin rural areas the specialty, department, or food store or service estab-lishment coining within the 1950 standards scarcely can be likened tothe small corner grocery.12 If the emphasis is on the individual store,how is it that if more than one are owned by the sameconcern in oneState, we shall henceforth regulate the labor relations of one of thoseunits no matter howsmallit is, so long as the aggregate purchases orout-of-State sales of all stores in the State meet the test establishedfor the single store?And if a multistate chain is involved, no matterhow many outlets it has, why will we decline to take jurisdiction overthe whole if it haslessthan $10,000,000gross salesannually, but none-theless assert jurisdiction over any segment that meets the single storetest?The incongruities lurking in this formula are legion. If weare right in reading the majority's opinion as placing prime emphasison the individual store, then why do they abandon that end of thetelescope for the other once the magic figure of $10,000,000 in grosssales is reached in the case of a chain?The litmus paper they usemust have strange properties indeed for it to change hue immediatelywhen the $10,000,000 figure touches it.We think the questions we have raised are not idle; many moreexist that need to be answered. Because we regard the result and themethod by which it was reached to be completely out of harmonywith the congressional purpose, therealitiesof industrialrelations,and a responsible and judicious discharge of the duties committed tous, we dissent from the decision not to assert jurisdiction over thisEmployer.12 The so called "general store," as classified by the Census Bureau, is virtually nowextinctThe forces responsible for this and the development of present day retail storesinclude a continuing increase in the number and variety of goods which are made avail-able to the consumer through new production operations and improvements in market-ing services and techniquesThe concentration of manufacturing and processing opera-tions in various pacts of the country has been matched by advances in interstate trans-portation through inipioved and expedited rail, air, and truck facilitiesThe result hasbeen an astounding growth in the mass marketing of perishable and staple goods whichfreely pass across States lines from producer to consumer.The local retail outlet hasthus become an integral part of a nationwide marketing operation. See, e g , Marketingin the American Economy by Valle, Grether, and Cox, The Ronald Press Co, New York,1952,passs nMCKINNEYAVENUE REALTY COMPANY (CITY NATIONALBANK)andSTATIONARY ENGINEERS LOCAL UNIONNo. 707,INTERNATIONALUNION OF OPERATING ENGINEERS,AFL, PETITIONER.Case No.39-RC-755.October 26,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. Burst, hearing of-110 NLRB No. 69. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDficer.The hearing officer's rulings made at the hearing are free frontprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds : 1The Petitionerseeks aunit of seven stationary engineers who areemployed at the City National Bank Building in Houston, Texas.The Employer moved to dismiss the petition on the ground that it isnot engaged in interstate commerce or, if it is, that it will not effectuatethe purposes of the Act to assert jurisdiction.The Employer is a Texas corporation, solely engaged in maintain-ing and operating the City National Bank Building, a 24-story officebuilding located in Houston, Texas.This building, wherein space isoffered to the general public, contains 282,584 square feet of rentablespace.During 1953, the Employer procured maintenance suppliesand services in the amount of approximately $94,000, of which all but$802.07 was obtained locally from firms in Houston, Texas.The building is occupied by 126 tenants who pay rent in excess of$1,000,000 per year.Among the tenants is the owner of the building,The City National Bank of Houston, which occupies more space(12.36 percent) than any other individual tenant.Other tenants in-clude nationally known oil companies, insurance companies, and suchenterprises as Monsanto Chemical Company, Baroid Sales Division ofNational Lead Company, Alcoa Mining Company Division of Alumi-num Company of America, and Atlas Pipe, Inc.More than one-halfof the building's rentable space is occupied by tenants who by theirown admission in the record or by stipulation of theparties are en-gaged in interstate commerce, or by tenants over whom the Boardhas asserted jurisdiction.It has been the consistent position of the Board that it better ef-fectuates the purposes of the Act and promotes the prompt handlingof major cases, not to exercise its jurisdiction to the fullest extentpossible under the authority delegated to it by Congress, but to limitthat exercise to enterprises whose operations have, or at which labordisputes would have a pronounced impact upon the flow of interstatecommerce. In furtherance of that policy, the Board in October 1950adopted certain standards to govern its assertion of jurisdiction.Those standards resulted from 7a study of the Board's experience upto that time.Pursuant to these standards, the Board determined to assert juris-diction over office buildings which had as tenants, paying $50,000 ormore rentper annum, enterprises which were themselves engaged ininterstate commerce.''On May 12, 1954, the Petitioner submitted a request for permission to withdraw itspetition.In view ofour disposition of this case,we deem itunnecessary to pass uponthis request.2 Cormam,Inc.,94 NLRB 1150. McKINNEY AVENUE REALTY COMPANY549Early this year the Board undertook to study and reappraise the1950 jurisdictional standards in the light of the Board's experiencesince their adoption and also in the light of changing economic con-ditions.Based upon that study and reappraisal, it is our opinionthat the jurisdictional standard enunciated inCormax, Inc.should berevised so that the Board's long-established policy of limiting theexercise of its jurisdiction to enterprises whose operations have, orat which labor disputes would have, a pronounced impact upon theflow of interstate commerce can be better attained.'We have determined that in future cases the Board will assert juris-,diction over an office building operation only when the employer whichowns or leases and which operates the office building is itself other-wise engaged in interstate commerce and also utilizes the buildingprimarily to house itsown offices 4As the office building involved in this case is not owned and op-erated primarily for the use of its own offices by an employer itselfengaged in interstate commerce, we find that it would not effectuatethe policies of the Act toexercisejurisdiction here.We shall there-fore dismiss the petition.[The Board dismissed the petition.]MEMBER MURDOCK, dissenting :I dissent first from the refusal to grant the Petitioner's request towithdraw its petition.The denial of such a request is contrary to allprecedent and practice of which Iam aware.The fact that the Em-ployer opposes the request, preferring that the Board grant its motionto dismiss the petition on jurisdictional grounds, does not seem to mesufficient reason to depart from our practice of permitting withdrawalsof petitions.I likewise disagree with the conclusion of the majority that it nolonger effectuates the policies of the Act to assert jurisdiction overthis or any other office building unless "the employer which owns orleases and which operates the office building is itself otherwise engagedin interstate commerce and also utilizes the building primarily tohouse its own offices." I find no basis in law or proper policy consid-erations for such a stringent restriction upon our jurisdiction andthere is ample reason for the Board to continue to assert its authorityin this area of commerce.The instant case is one of a number of "lead" decisions announcingbut not, unfortunately, explicating to any degree the large number ofrestrictive changes in the Board's jurisdiction noted in the press re-leases of July 1 and 15. In my dissenting opinion inBreeding Trans-8 See,also, the majoritydecisioninBreeding TransferCo., 110 NLRB 493.4 To the extent thatCormax,Inc.and casesrelying thereonare inconsistent with ourdecision herein, thosecases are overruled. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDfer Company,110 NLRB 493, I set forth in detail my basic objec-tions to these new jurisdictional restrictions and standards as conflict-ing with the Act and the Board's legal responsibilities thereunder;involving the exercise of legislative power to reallocate authority be-tween the Federal and State Governments, and without justificationbased on any compelling budgetary or other administrative necessities.The same objections voiced to the program as a whole, bear equallyforcefully against my acceptance of the withdrawal of jurisdictionspecifically dealt with herein. I shall restrict myself, in this opinion,to a discussion of the particular factors applying to the position ofoffice buildings in the jurisdiction of the Board.So far as I can glean from the record, including the title of thecase, the realty "company" operating the building involved hereinis really nothing more or less than a division of the City NationalBank, having no other business than the operation of the 24-storybuilding owned by the bank. The bank occupies 12.36 percent of thespace, which would approximate 3 floors. The remainder houses over100 tenants paying in excess of a million dollars a year rental.Morethan one-half the building is occupied by tenants who are admittedlyengaged in interstate commerce.These tenants include major oilcompanies who occupy almost one-third of the space, major insurancecompanies and other large industrial and commercial firms with vastinterstate connections and operations.That a national bank itself"affects" interstate commerce seems beyond question.My colleagues seemingly do not contest the obvious fact that theEmployer, even when viewed as an independent operator of an officebuilding rather than as a bank, is clearly within the legal scope ofthe Board's jurisdiction and that such jurisdiction has been assertedby this Agency for a number of years on the very finding that itwould effectuate the purposes of the Act.5They now reject suchjurisdiction and reverse those prior findings on the ground that em-ployers operating such office buildings do not have operations in whichlabor disputes would have a pronounced impact upon commerce.This conclusion is ostensibly based upon a study and reappraisal ofthe 1950 standards "in the light of" the administrative experience ofthis Board in the past 4 years and of "changing economic conditions."I shall accordingly analyze these contentions and conclusions, assum-ing for the moment as the majority seems to, that we are dealing withan employer not itself engaged in interstate commerce as is a nationalbank.Despite the reference of the majority to the administrative expe-rience of the past 4 years as a basis for their decision, I can find noevidence therein supporting such a conclusion.During my 7 yearsG SeeCormax,Inc., d3b/a Southland Building and Annex,94 NLRB 1150,and casescited thereinSee also,Butler Bros.v.N L. R B,134F. 2d 981(C. A. 7). McKINNEY AVENUE REALTY COMPANY551of membership on the Board, the Board has frequently examined thequestion of jurisdiction over office buildings. In 1951, it was con-cluded, upon the basis of exhaustive search of our own decisions andthose of the courts, that jurisdiction over office building operations ofthis type was essential to effectuate the policies of the Act.rTo myknowledge, that conclusion has not been shaken by any experienceof this Agency since 1950; indeed, as recently as June 1954, the Boardexpressed the belief to the Supreme Court that assertion of jurisdictionover a comparable office building would effectuate the purposes andpolicies of the Act.' In that instance the Board informed the courtthat its administrative experience had led to the conclusion that :Manifestly, a cessation of the services furnished by petitioner[the owner-operator of an office building] to its tenants by reasonof industrial strife attributable to unfair labor practices wouldnecessarily tend to have a substantially adverse impact upon theinterstate activities of those tenants.In view of the absence of any specific rationale in the majoritydecision, I can only assume that the majority views this Employer asbeing a "truly local" enterprise such as they found the employer inBreeding Transferto be.As I pointed out in my dissenting opinionin theBreeding Transfercase, our task would indeed be simple if allthat was required to ascertain the impact upon commerce of a disputein a given enterprise was the application of a magic word such as"local."But even if there was, as there is not, a commonly accepteddefinition of that term as applied to business activity, it still wouldnot solve our jurisdictional problems.The statute does not restrictour operations to those employers engaged directly in interstatecommerce.On the contrary, the Act directs that the Board protectthe national economy from labor disputes "affecting commerce" anddefines the latter phrase as meaning "in commerce, or burdening orobstructing commerce or the free flow of commerce, or having led ortending to lead to a labor dispute burdening or obstructing com-merce." 8For a fuller discussion of the wide scope of jurisdictionthus conferred, I again refer to my dissenting opinion inBreedingTransfer.It is sufficient here, to note with the Supreme Court, that : 9Congress hasexplicitly regulatednot merely transactions or goodsin interstate commercebut activities which in isolation might bedeemed to be merely local but in the interfacings of business acrossstate lines adversely affect such, commerce.[Emphasis supplied.]6 SeeCormax,Inc, d/b/a Southland Building and Annex, supra' See Brief for the National Labor Relations Board in opposition to a petition forcertiorari,October Term, 1953, United States Supreme Court,inThe Dixie Terminal Co v.N. L.R.B,210F2d538 (C.A.6).8Section 2(7) of the LaborManagement RelationsAct, 1947.9 Polish National Alliance of the United States of North America v N. L R B.,322U. S 643 at 647. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also possible, although the majority opinion is silent on this ason all else, that my colleagues view the operation of an office buildingsuch as this to be a mere real estate venture with no real relationship tothe broader activity of the tenants.If that, indeed, is the thinking ofthe majority, it is clear that they are in error. If we are to approachour task as administrators of this Act with any vigor at all, it is obviousthat we cannot separate the interstate activity of the tenants from thesitus of that activity, i. e., the office building with which we are con-cerned.Unless, of course, the majority considers that enterprises en-gage in interstate commerce only where physical articles are being pro-duced and not in offices which handle the administrative and financialmatters related to the production and sale of goods in interstate com-merce.But, if tenants such as the Standard Oil Company, PhillipsPetroleum Company, the Aluminum Company of America, MonsantoChemical Company, Metropolitan Life Insurance Company, and, in-deed, this bank itself, are not to be considered as carrying on activitieswhich "affect commerce" in this very building, then this Board, indeed,will not only have rolled back its own jurisdiction, but will have turnedits back on years of judicial authorities.But to view this Employer's operations as no different in kind fromany other real estate business involving purely residential or entirelylocal commercial activities is patently myopic.The unit petitionedfor here is of stationary engineers who maintain boilers, engines, ma-chinery, pumps, generators, air-conditioning equipment, etc.Howlong does the majority think tenants in a 24-story skyscraper couldcarry on their activities without heat, light, water, elevator service, etc.,in the event of a labor dispute involving a cessation of such services?The Employer herein plainly performs an essential service to firms ad-mittedly engaged in interstate commerce, no less so than if it supplied,heated, and maintained a plant making goods for shipment in inter-state commerce.The fact that the tenants of the Employer are en-gaged in clerical rather than production operations at this location doesnot alter the fact such activities are just as integral a part of the inter-state commerce operations of these tenants as those performed by therest of their employees.Again, the courts have put the matter best.Thus, the Seventh Circuit Court has observed as to similar services inanother office building : "oThe employees involved in the instant controversy are referred toas maintenance employees and consist of elevator operators, watch-men and janitors employed in building B. They all perform aservice directly connected with and for the benefit not only ofpetitioner [the office building owner-operator] but of the nu-merous tenants of building B by hauling freight and passengers tolaButler Bros.v.N. L. R.B., supra,at 983. McKINNEY AVENUE REALTY COMPANY553and from the offices and warehouses of those occupying the build-ing.Watchmen guard the building and the offices of the nu-merous tenants, and janitors clean and maintain the common stair-ways, lobbies and lavatories, and frequently operate the elevatorsas relief operators.It is at once apparent, so we think, that theservices of such employees are so closely associated, if not directlyconnected, with the flow of interstate commerce as to be entitledto the protection of the Act.[Emphasis supplied.]It is clear, therefore, that the majority of the Board, in denyingjurisdiction here, have failed properly to apply the statutory test as towhether labor disputes in the enterprise would affect commerce.The fallacy of the majority's approach is aptly illustrated by theexception which my colleagues have created in their new rule.Thisexception allows the assertion of jurisdiction where the office buildingis operated primarily for the use of its own offices by an employeritself engaged in interstate commerce.Thus the Board will hence-forth take jurisdiction over the office building of a relatively smallemployer who meets one of the minimum requirements for the asser-tion of jurisdiction, while refusing to assert jurisdiction over the Em-pire State Building or other buildings housing tenants doing millionsof dollars of business in interstate commerce, merely because the for-mer, but not the latter, is operated for the use of its own offices by theowner or lessor of the building.The incongruity of the situation isimmediately apparent. It is basic in an approach which attaches su-preme importance to the superficial "localness" of activity and refusesto observe the effect of that activity on commerce.For certainly, ifthe majority recognizes that the strike of building employees of anemployer operating its own office building affects commerce, it mustfollow that a strike by the same personnel of a building housingmany occupants engaged in interstate commerce would have a like orgreater effect.As the Tenth Circuit Court has observed:-It is reasonably foreseeable that a stoppage of the elevators andthe maintenance of the building, with picket lines in front, wouldhave a substantially adverse effect upon the conduct of the busi-ness, including the interstate activities.This adverse effect would be present without regard to whether thebuilding is devoted to occupancy by the owner or by other employersengaged in interstate commerce.Moreover, the incongruity is furtherapparent in the requirement that the office building operated by anemployer engaged in interstate commerce must be "primarily" for itsown use. I suppose the majority means by "primarily" that the em-ployer must occupy at least 51 percent of the space itself, leasing lessthan 50 percent to general tenants. (However, the intended meaningss N. L. R. B. v. Tri-State Casualty Insurance Company,188 F. 2d 50. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the term "primarily" is only one of the many areas of uncertainty inthe meaning of the new standards.)That would mean that if a bankbuilt a 6-story building, occupying 3 (plus a tiny fraction) floors it-self, the Board would take jurisdiction because of the impact of a cessa-tion of building services on the bank's own commerce. But if the bankadded 1 more floor leased to a general tenant-or 17 more floors, allleased to tenants engaged in interstate commerce, the Board would re-fuse to assert jurisdiction under its rule.How does the increase in thenumber of floors and tenants whose commerce would be affected by acessation of building services, negate the effect of the cessation on thebank's own commerce so as to justify the Board in their ignoring theeffect on the bank's own commerce and refusing to take jurisdictionwhich it would have taken absent the additional floors and tenants?How doesgreatereffect on interstate commerce lead tolessassertionof jurisdiction?Accordingly, I must strongly dissent from the re-fusal to assert jurisdiction in this case or over office buildings hous-ing and servicing tenants engaged in interstate commerce, and fromthe promulgation of a standard governing this area which isintrinsically illogical.MEMBER PETERSON, dissenting :I am in substantial agreement with Member Murdock in dissentingboth from the refusal to permit withdrawal of the petition and fromthe policy declaration to confine our assertion of jurisdiction overoffice buildings to those structures where the particular "employerwhich owns or leases and which operates the office building is itselfotherwise engaged in interstate commerce and also utilizes the build-ing primarily to house its own offices."I have endeavored to explicate my basic approach to the difficultproblem of determining where to draw the jurisdictional line, in theexercise of a power which to me is plainly within our discretion, in myseparate opinion in theBreeding Transfercase, 110 NLRB 493.That underlying philosophy will not, therefore, be repeated here.Suffice it for me to say that in applying the criteria there set out, Icannot bring myself to join my colleagues in the majority in decliningto assert jurisdiction here. I therefore dissent.HIGHWAY SERVICES,INC. AND CONTINENTAL PACIFIC LINESandTEAMSTERS,AUTO TRUCK DRIVERS ANDHELPERS,LOCALNo.57,AFL,PETITIONER.Case. No. 36-RC-1016.OctoberW,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert J. Wiener, hearing110 NLRB No. 66.